Order entered September 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00999-CV

                          GREGORY CARL MORSE, Appellant

                                             V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00127-2017

                                         ORDER
       Before the Court is the September 17, 2018 request of the Collin County Clerk Stacey

Kemp for an extension of time to file the supplemental clerk’s record requested by this Court.

The supplemental clerk’s record was filed on September 18, 2018. Accordingly, we DENY the

request as moot.


                                                    /s/   DAVID EVANS
                                                          JUSTICE